Citation Nr: 0333084	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran a disability 
evaluation in excess of 50 percent for his service-connected 
PTSD.

This case was previously before the Board in December 2000.  
At that time, the Board denied the veteran's claim for a 
disability evaluation in excess of 50 percent for his PTSD.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).   In October 2001, 
the Court vacated the November 1999 Board decision with 
respect to the issue presently on appeal, and remanded the 
matter back to the Board for further development and 
readjudication consistent with the Appellee's Motion for 
Remand and to Stay Proceedings, which called for 
consideration of the veteran's claim in light of the Veterans 
Claims Assistance Act of 2000.

In a May 2002 decision, the Board again denied the veteran's 
claim for a disability evaluation in excess of 50 percent for 
his PTSD.  The veteran appealed that decision to the Court.  
In April 2003, the Court vacated the May 2002 Board decision 
with respect to the issue presently on appeal, and remanded 
the matter back to the Board for development consistent with 
the Joint Motion for Remand (Motion).  Of particular 
relevance, the Motion stated that the Board failed to 
consider evidence favorable to the veteran.  Specifically, 
the Motion stated that the Board failed to adequately address 
the significance of the veteran's varied Global Assessment of 
Functioning (GAF) scores; that the Board failed to address 
statements by the veteran's fiancée regarding the veteran's 
personal appearance, hygiene, and competency to handle his 
own finances; and that the Board failed to address the 
evidence regarding the veteran's suicidal thoughts and 
homicidal ideations, including assertions by the veteran's 
fiancée that the veteran "handle[d] her roughly."  The 
veteran's appeal was returned to the Board for additional 
development and readjudication.  


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences depression, mood swings, and 
nightmares.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.   The Board 
acknowledges that the veteran, in the aforementioned April 
2003 Motion, conceded having received notice of the evidence 
required to prove his claim and stated that he was not 
alleging "prejudicial error with respect to any failures by 
[VA] to provide the notice required by [38 U.S.C.A. 
§ 5103]."  Nonetheless, the Court's decision in Holliday v. 
Principi, 14 Vet. App. 280 (2001), concluded that the 
provisions of VCAA were potentially applicable to all claims 
for VA benefits.  Likewise, recent decisions by the U.S. 
Court of Appeals for Veterans Claims (Court) have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  For example, notification of the regulations, 
without a discussion of the necessary evidence to be obtained 
with regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA.  The 
Court has indicated that the VA must satisfy its duty to 
notify the veteran as to what is needed to substantiate his 
claim and its duty to notify the veteran of VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation for his 
PTSD.  Nonetheless, notice of the veteran's rights and 
responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation for his 
PTSD, was not provided by the RO, as the VCAA was not yet 
enacted at the time of the issuance of the statement of the 
case.  As such, the veteran's claim was certified to the 
Board without the veteran being given appropriate notice of 
his rights and responsibilities and VA's responsibilities 
under the VCAA with regard to his claim for an increased 
disability evaluation for his PTSD.   However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review and the Motion, the 
Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA.  

Moreover, the Board observes that, pursuant to the findings 
of the Motion, an additional VA examination is warranted.  
The Board observes that the veteran was afforded a VA 
examination in November 1998 in connection with his claim for 
an increased disability evaluation for his PTSD, and that a 
report of that examination is associated with the veteran's 
claims file.  Nevertheless, the examination report does not 
include the clinical findings necessary to evaluate the 
veteran's PTSD, in compliance with the Motion and under the 
Schedule for Rating Disabilities.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  In this regard, the Board notes 
that the Motion indicated that the Board should address 
contentions by the veteran and his fiancée as to 
discrepancies in his GAF scores; his capacity to function 
independently, appropriately, and effectively; and whether 
the veteran poses a persistent danger of hurting himself or 
others.  However, the Board cannot address these contentions 
as the Board is prohibited from exercising its own 
unsubstantiated medical judgment and cannot make 
determinations as to questions regarding the veteran's 
disability picture.  See Colvin v. Derwinski, 1 Vet App. 171, 
175 (1991) (holding that the Board may only consider 
independent medical evidence to support its findings and may 
not provide its own medical judgment in reaching medical 
conclusions).  Furthermore, the Board cannot render an 
informed decision concerning the level of disability caused 
by the veteran's service-connected psychiatric disability in 
the absence of specific medical information regarding 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  As such, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity, symptomatology, and 
manifestations of the veteran's PTSD, and to clarify the GAF 
scores assigned to the veteran's service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim for a disability evaluation in 
excess of 50 percent for PTSD.  The RO 
should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD, including 
clinical findings correlating with the 
pertinent schedular criteria.  See 
38 C.F.R. § 4.125-4.130 Diagnostic Code 
9411 (2003).  The examining physician 
should review the claims file, conduct 
all indicated evaluations and studies, 
report pertinent medical complaints, 
symptoms and clinical findings, and 
address the following matters, providing 
a medical rationale for all conclusions 
and opinions.  The examiner is also 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service-connected PTSD.  

Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively characterize 
the nature and severity of the veteran's 
social and occupational impairment, 
including the veteran's capacity to 
function independently, appropriately, 
and effectively and whether the veteran 
poses a danger of hurting himself or 
others.  The examiner should provide a 
rationale that discusses relevant 
objective symptomatology and 
manifestations of the veteran's PTSD.  
The examiner is also requested to review 
the veteran's records with a view towards 
assessing the extent and severity of the 
veteran's service-connected PTSD, for the 
entire appeal period.  The examiner 
should also assign an Axis V diagnosis 
(Global Assessment of Functioning Scale 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annual, between October 1997 
and the present, including all 
significant variations.   The examiner is 
requested to provide a complete rationale 
for all opinions offered.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




